                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEWIS L. JONES,                               :
     Plaintiff,                               :
                                              :
       v.                                     :       Case No. 19-cv-5935-JDW
                                              :
JOSEPH KELLY, et al.,                         :
     Defendants.                              :

                                             ORDER

       AND NOW, this 27th day of December, 2019, upon consideration of Plaintiff Lewis L.

Jones’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is ORDERED that the Motion

to Proceed In Forma Pauperis (ECF No. 1) is GRANTED pursuant to 28 U.S.C. § 1915.

       It is FURTHER ORDERED that Plaintiff Lewis L. Jones, #EJ-6001, shall pay the full

filing fee of $350 in installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of

this case. The Court directs the Superintendent of SCI Frackville or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Jones’s

inmate account; or (b) the average monthly balance in Jones’s inmate account for the six-month

period immediately preceding the filing of this case. The Superintendent or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when the

amount in Jones’s inmate trust fund account exceeds $10.00, the Superintendent or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Jones’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
       It is FURTHER ORDERED that the Clerk of Court is directed to SEND a copy of this

Order to the Superintendent of SCI Frackville.

       It is FURTHER ORDERED that the Complaint is DEEMED filed.

       It is FURTHER ORDERED that, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and for the

reasons stated in the accompanying Memorandum, the Complaint is DISMISSED WITHOUT

PREJUDICE.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
